DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-18-2022 has been entered.
 
PRIOR ART
Response to Arguments
Applicant’s arguments, see pgs. 5-10, filed 4-18-2022, with respect to the rejection(s) of claim(s) 1-19 under 103 over Mach (US 2021/0125179) in view of Lee (“Medical Alert Management: A Real-Time Adaptive Decision Support Tool to Reduce Alert Fatigue”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cafferel (US 2020/0388360).
Applicant's arguments, see pgs. 6-7 have been fully considered but they are not persuasive.
In particular, applicant argues 

    PNG
    media_image1.png
    365
    659
    media_image1.png
    Greyscale

In response, the Examiner respectfully disagree.
“Plan information” is not further defined, reads on any plan information, such as insurance or financial, or treatment plan.
In instant case, Cafferel did disclose insurance or financial constraints, or treatment plan (See [0048]-[0050], [0073]).  Such insurance constraint not only reads on broadest reasonable interpretation of “plan information”, but also the specific examples disclose by the applicant (See spec [0073]-[0074]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 6-9, 11, 13-14, and 16-19, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mach (US 2021/0125179) in view of
Lee (“Medical Alert Management: A Real-Time Adaptive Decision Support Tool to Reduce Alert Fatigue”)
further in view of
Cafferel (US 2020/0388360).
Claim 1 (Independent)
Mach discloses: A method of probabilistically filtering candidate intervention representations, using machine-learning, the method comprising: 
receiving, using a processor, at least a candidate intervention representation (e.g. ¶13: candidate authorization requests);
specifying, using the processor, a plurality of parameters as a function of the at least a candidate intervention representation (e.g. ¶13: each candidate authorization request has different combinations of values for parameters or ¶48: variable request parameters associated with the authorization request message or ¶49: candidate authorization requests that have different combinations of values for request parameters); 
identifying, using the processor, a plurality of analytical constraints, wherein each analytical constraint corresponds to an analytical parameter of the plurality of parameters (e.g. ¶50: rules or constraints regarding the one or more variable request parameters or ¶109); 
generating, using the processor, a probabilistic output as a function of the at least a candidate intervention representation, the plurality of analytic constraints, and training data correlating intervention representations to deterministic outcomes (e.g. ¶13: determining as an output of the machine-learned prediction model an output respective success probability for each candidate authorization request or ¶44: machine-learned models have been trained to predict certain characteristics of candidate authorization requests or ¶52: predict a respective success probability or ¶53: trained (e.g., using supervised training techniques) on a set of training data or ¶¶110-111); and, 
filtering, using the processor, the at least a candidate intervention representation using the probabilistic output (e.g. ¶13: selecting one or more authorization requests based on the respective success probability as output by the machine-learned prediction model or ¶52: binary predication obtained through a classification threshold).
Mach fails to explicitly recite:
wherein filtering the at least one candidate intervention representation results in a confidence output, wherein the confidence output is a quantitative representation of filtering performance. 
Lee discloses:
wherein filtering the at least one candidate intervention representation results in a confidence output, wherein the confidence output is a quantitative representation of filtering performance (p847-851: §Predictive Performance of the Time Window Adaptive Filters especially e.g. p848: confidence that the filtering result is correct in predicting the actions of the providers or p849: “our filtering performance is most sensitive to Rate. As Rate increases (i.e., filters are set to be more stringent), the percentage of overridden alerts being filtered (specificity) decreases significantly (Figure 1a), fewer false negative errors are made by the filter (Figure 1b), and the predictive accuracy of the filter increases (Figure 1c)” or p850: “For each filter, the average values of Specificity, FNR, and NPV over different training/prediction months are taken as consideration to measure the overall performance. The goal is to have a high-specificity, low-FNR, and high-NPV filter. However, these metrics are somewhat conflicting, as reflected in the scatterplot matrix in Figure 2. Here we pick a filter with the best average rank over these three metrics”).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mach to incorporate confidence measure of filter performance as taught by Lee for the benefit of using a filter that best meets performance goals such as a filter with the best average rank over desired metrics e.g. specificity, FNR, and NPV (Lee especially e.g. p850). 

Mach fails to explicitly recite:
wherein identifying the plurality of analytical constraints comprises identifying at least an analytical constraint of the plurality of analytical constraints from plan information1
Cafferel discloses:
wherein identifying the plurality of analytical constraints comprises identifying at least an analytical constraint of the plurality of analytical constraints from plan information (e.g. [0048] With reference to FIG. 3, the DSS also selects the most cost-effective intervention or treatment for a specific patient from multiple service programs applicable to that patient's clinical condition. Specifically, the DSS 16 includes the patient care plan processor 40 which generates a patient care plan utilizing the medical data stored in a medical information system 14. The patient care plan processor generates a patient care plan model in the form of a support vector array machine, Bayesian classifier, or any other statistical model that can be used to associate cases with outcomes and recommendations for interventions or services. Other applicable prediction models will be known to those skilled in the art. The generation of the patient care plan is described in more detail below. [0049]…: analysis processor retrieves detailed patient data for a specific patient, from the patient information system and utilizes the patient care plan, the one or more services for the various diagnosis and/or treatment options, and medical data from the medical information system and information on insurance or financial constraints to calculate predictions for the medical and cost outcomes of the patient … receives predictions of medical outcomes and healthcare resource consumption to estimate costs and effects of the services of interest specific to the specific patient … generates displays for the estimated costs and effects specific to the patient for each intervention. [0073] The personalized service processor 84 creates the personalized service plan 90 that includes the selected health services 52 and the selected social services 54 that correspond to the personalized needs of the patient based on the status vector array 80 thereof. For example,… neurological consultations that include a postponement until the patient determines that his insurance covers the service; …). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mach and Lee to incorporate constraints from an information source comprising at least plan information as taught by Cafferel for the benefit of calculating predictions for the medical and cost outcomes of the patient and recommending the most cost-effective intervention for the patient (Cafferel especially e.g. ¶49). 

Claim 11 (Independent)
Mach discloses: A system for probabilistically filtering candidate intervention representations, using machine learning, the system comprising a processor () configured to: 
receive at least a candidate intervention representation (e.g. ¶13: candidate authorization requests); 
specify a plurality of parameters as a function of the at least a candidate intervention representation (e.g. ¶13: each candidate authorization request has different combinations of values for parameters or ¶48: variable request parameters associated with the authorization request message or ¶49: candidate authorization requests that have different combinations of values for request parameters); 
identify a plurality of analytical constraints, wherein each analytical constraint corresponds to an analytical parameter of the plurality of parameters (e.g. ¶50: rules or constraints regarding the one or more variable request parameters or ¶109); 
generate a probabilistic output as a function of the at least a candidate intervention representation, the plurality of analytic constraints, and training data correlating intervention representations to a deterministic outcome (e.g. ¶13: determining as an output of the machine-learned prediction model an output respective success probability for each candidate authorization request or ¶44: machine-learned models have been trained to predict certain characteristics of candidate authorization requests or ¶52: predict a respective success probability or ¶53:  trained (e.g., using supervised training techniques) on a set of training data or ¶¶110-111); and, 
filter, using the processor, the at least a candidate intervention representation using the probabilistic output (e.g. ¶13: selecting one or more authorization requests based on the respective success probability as output by the machine-learned prediction model or ¶52: binary predication obtained through a classification threshold). 
Mach fails to explicitly recite:
wherein filtering the at least one candidate intervention representation results in a confidence output, wherein the confidence output is a quantitative representation of filtering performance. 
Lee discloses:
wherein filtering the at least one candidate intervention representation results in a confidence output, wherein the confidence output is a quantitative representation of filtering performance (p847-851: §Predictive Performance of the Time Window Adaptive Filters especially e.g. p848: confidence that the filtering result is correct in predicting the actions of the providers or p849: “our filtering performance is most sensitive to Rate. As Rate increases (i.e., filters are set to be more stringent), the percentage of overridden alerts being filtered (specificity) decreases significantly (Figure 1a), fewer false negative errors are made by the filter (Figure 1b), and the predictive accuracy of the filter increases (Figure 1c)” or p850: “For each filter, the average values of Specificity, FNR, and NPV over different training/prediction months are taken as consideration to measure the overall performance. The goal is to have a high-specificity, low-FNR, and high-NPV filter. However, these metrics are somewhat conflicting, as reflected in the scatterplot matrix in Figure 2. Here we pick a filter with the best average rank over these three metrics”).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mach to incorporate confidence measure of filter performance as taught by Lee for the benefit of using a filter that best meets performance goals such as a filter with the best average rank over desired metrics e.g. specificity, FNR, and NPV (Lee especially e.g. p850). 
Mach fails to explicitly recite:
wherein identifying the plurality of analytical constraints comprises identifying at least an analytical constraint of the plurality of analytical constraints from plan information
Cafferel discloses:
wherein identifying the plurality of analytical constraints comprises identifying at least an analytical constraint of the plurality of analytical constraints from plan information (e.g. ¶49: analysis processor retrieves detailed patient data for a specific patient, from the patient information system and utilizes the patient care plan, the one or more services for the various diagnosis and/or treatment options, and medical data from the medical information system and information on insurance or financial constraints to calculate predictions for the medical and cost outcomes of the patient … receives predictions of medical outcomes and healthcare resource consumption to estimate costs and effects of the services of interest specific to the specific patient … generates displays for the estimated costs and effects specific to the patient for each intervention). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mach and Lee to incorporate constraints from an information source comprising at least plan information as taught by Cafferel for the benefit of calculating predictions for the medical and cost outcomes of the patient and recommending the most cost-effective intervention for the patient (Cafferel especially e.g. ¶49). 

Claims 3 and 13
Mach discloses: wherein the processor is further configured to generate the probabilistic output using a machine learning model, wherein the machine learning model comprises a neural network that is trained using the training data (e.g. ¶53: trained (e.g., using supervised training techniques) on a set of training data or ¶55: machine learned model can be an artificial neural network or ¶81: machine learned neural network). 

Claims 4 and 14
Mach discloses: wherein the processor is further configured to implement a training of the neural network of the machine learning model using the training data (e.g. ¶53: trained (e.g., using supervised training techniques) on a set of training data or ¶55: machine learned model can be an artificial neural network or ¶81: machine learned neural network). 

Claims 6 and 16
Mach discloses: wherein the processor is further configured to implement a training of the neural network of the machine learning model using the training data using a supervised machine learning algorithm (e.g. ¶53: trained (e.g., using supervised training techniques) on a set of training data or ¶55: machine learned model can be an artificial neural network or ¶81: machine learned neural network). 

Claims 7 and 17
Mach discloses: wherein the processor is further configured to implement a training of the neural network of the machine learning model using the probabilistic output correlated to a deterministic intervention representation (e.g. ¶53: trained (e.g., using supervised training techniques) on a set of training data or ¶55: machine learned model can be an artificial neural network or ¶81: machine learned neural network … The training data can include a plurality of training examples, where each training example includes a historical authorization request (e.g., a historical authorization request message and/or its routing characteristics) that has been labeled, annotated, or otherwise associated with a ground-truth authorization outcome (e.g., an indication of whether the corresponding historical authorization request was authorized or declined)). 

Claims 8 and 18
Mach discloses: wherein the processor is further configured to interrogate a user device for the plurality of analytical constraints (e.g. ¶50:  the constraints can be manually defined, providing the ability to configure changes in real time and provide guardrails for the overall system. The use of manual constraints can assist in complying with certain legal obligations; can enable the ability to perform various user-defined experiments; can allow for emergency changes to the smart routing system 102 to be quickly implemented; and/or can assist in establishing outage detection thresholds). 

Claims 9 and 19
Mach discloses: wherein the processor is further configured to filter the at least a candidate intervention representation to result in an output classifying a status (e.g. ¶13: selecting one or more authorization requests based on the respective success probability as output by the machine-learned prediction model or ¶52: binary predication obtained through a classification threshold). 

Claims 23-24
Cafferel discloses: further comprising suggesting an alternative intervention as a function of the status of the output (e.g. [0042]… The clinical interface system 18 also receives a quantitative evaluation and comparison of the alternative choices of services to the patient (not shown) being treated in the medical institution. For example, the clinical interface system 18 displays the quantitative evaluation and comparison of the choices of services, including a comparison of alternative choices on the same measure, such as allowing the patients to adjust for lifestyle regime and preferences, outcome parameters, patient pathways, a desired probability of an overall outcome, or of a specific outcome parameter, and the like, including the cost effects of those choices).  Same motivation applies.

Claim Rejections - 35 USC § 103
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mach (US 2021/0125179) in view of
Lee (“Medical Alert Management: A Real-Time Adaptive Decision Support Tool to Reduce Alert Fatigue”) 
Cafferel (US 2020/0388360), and further in view of
Laumeyer (US 2020/0410601).

Claims 2 and 12
Mach fails to explicitly recite:
fuzzy sets.
Laumeyer discloses:
wherein the processor is further configured to filter the at least a candidate intervention by using a fuzzy set comparison that calculates an overlap between a first fuzzy set, represented by a first membership function, and a second fuzzy set, represented by a second membership function (e.g. ¶¶59-60: combination of fuzzy logic and machine learning to determine information with the prior authorization request or ¶62: combines fuzzy logic, contextual understanding, and anticipation of wayward behavior built within compact AI 110 and NLP (Natural Language Processing) 125 algorithms to address such wrong field placement of data or ¶73). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mach and Lee to incorporate fuzzy logic as taught by Laumeyer for the benefit of contextual understanding to address wrong field placement of data (Laumeyer especially e.g. ¶62 or ¶73). 


Claim Rejections - 35 USC § 103
Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mach (US 2021/0125179) in view of
Lee (“Medical Alert Management: A Real-Time Adaptive Decision Support Tool to Reduce Alert Fatigue”) , Cafferel (US 2020/0388360), and further in view of
Lopez Garcia (US 2020/0357001).

Claims 5 and 15
Mach fails to explicitly recite:
unsupervised learning.
Lopez Garcia discloses:
wherein the processor is further configured to implement a training of the neural network of the machine learning model using the training data using an unsupervised machine learning algorithm (e.g. ¶69: machine learning may use unsupervised learning, examples of unsupervised learning which may be used include artificial neural network). 
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mach and Lee to incorporate unsupervised neural network learning as taught by Lopez Garcia for the benefit of this being one of the wide variety of combinations of methods known which can be used in applying operational rules (Lopez Garcia especially e.g. ¶69). 


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUT WONG/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 [0073]…In some cases, patient record 920 may include a prior authorization request, information about a patient, and/or information about the patient's health insurance plan, for example a health plan identifier. … Plan-based information 924, in some embodiments without limitation, may include a prior authorization recommendation, which may have been generated by system 912. 
        [0074]… . Plan information 928 may include at least a formulary, lists of approved medical interventions, and features directly relevant to coverage of potential interventions.